DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 61, 64-65, and 79-80 are objected to because of the following informalities:  
With respect to claim 61, it is suggested that the phrase “applying the treatment composition” be amended to recite –depositing the treatment composition—to use consistent claim language throughout the claims.
With respect to claim 64, it is suggested that the phrase “wherein the treatment composition is deposited as a foam” be deleted since this language is redundant of language previously recited in claim 60.
With respect to claim 79, the term “the fibrous material” in line 5 has no proper antecedent basis. 
Appropriate correction and/or clarification is required.

Double Patenting
Note that the present application is a DIV application of the parent application (US Application No 16/320,324), in which claims 44-63 were subject to a restriction requirement.  However, it is further noted that claims 60-61 and 63-80 are claims of different scope than the claims subjected to the restriction requirement in the parent application and thus are subject to the double patenting rejection as set forth below.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 60-61 and 63-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,390,092 B2 (hereafter referred to as US ‘092).  Although the claims at issue are not identical, they are not patentably distinct from each other because the digital fabric printing system(s) of claim 1-20 render obvious the method of printing in claims 60-61 and 63-80.
With respect to claim 60, note the system of claim 1 of US ‘092 renders obvious the method of digital ink-jet printing a fabric, the method comprising:
supplying a fabric to be printed along a predetermined operative path;
treating supplied fabric with a treatment composition by depositing the treatment composition to the fabric at a first side of the fabric as a foam and then pressing the foam into the fabric such that the treatment composition is forced into the fabric from the first side, and then
digitally ink-jet printing at least part of a second side of the treated fabric, opposite to the first side.  
With respect to claim 61, note claim 3 of US ‘092.
With respect to claim 63, note claim 5 of US ‘092.
With respect to claim 64, note claim 6 of US ‘092.
With respect to claim 65, note claim 7 of US ‘092.
With respect to claim 66, note claim 8 of US ‘092.
With respect to claim 67, note claim 9 of US ‘092.
With respect to claim 68, note claim 10 of US ‘092.
With respect to claim 69, note claim 12 of US ‘092.
With respect to claim 70, note claim 13 of US ‘092.
With respect to claim 71, note claim 14 of US ‘092.
With respect to claim 72, note claim 14 of US ‘092.
With respect to claim 73, note claim 2 of US ‘092.
With respect to claim 74, note claim 4 of US ‘092.
With respect to claim 75, note the system of claim 16 of US ‘092 renders obvious a method of digital ink-jet printing comprising:
supplying a fibrous material to be printed along a predetermined operative path to an exposed surface of a conveyor belt that receives and guides the fibrous material along an advancement direction;
treating the fibrous material with a treatment composition by depositing the treatment composition to the fibrous material fabric at a first side of the fibrous material as a foam;
sensing an accumulation of the treatment composition caused by initial contact between the treated fibrous material and the conveyor belt; and
digitally ink-jet printing, at a printing station, at least part of a second side of the treated fibrous material opposite to the first side, with the fibrous material disposed on the conveyor belt.  
With respect to claim 76, note claim 17 of US ‘092.
With respect to claim 77, note claim 7 of US ‘092 renders obvious the method as recited.
With respect to claim 78, note claim 16 of US ‘092.
With respect to claim 79, note the system of claim 1 of US ‘092 renders obvious the method of digital ink-jet printing, the method comprising:
supplying a fabric to be printed along a predetermined operative path;
treating the supplied fabric with a treatment composition by depositing the treatment composition to the fabric at a first side of the fabric as a foam, wherein the foam is deposited other than directly to a second side of the fabric opposite the first side; and
digitally ink-jet printing at least part of the second side of the treated fabric.  
With respect to claim 80, note claim 1 of US ‘092.

Claims 60-61, 63, 66-69, 71-72, 74 and 79-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,020 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the printing plate and method claims of US ‘020 reciting the supply station, treatment station and print station render obvious the method of printing as recited in claims 60-61, 63, 66-69, 71, 74, and 79-80.
With respect to claim 60 note claims 1, 11, and 13 of US ‘020 renders obvious the method of digital ink-jet printing a fabric, the method comprising:
supplying a sheet fibrous material to be printed along a predetermined operative path;
treating supplied sheet fibrous material with a treatment composition by depositing the treatment composition to the fibrous material at a first side of the material as a foam and then pressing the foam into the material such that the treatment composition is forced into the material from the first side, and then
digitally ink-jet printing at least part of a second side of the treated material, opposite to the first side.  Note that the selection of any fibrous material such as a fabric is an obvious matter of design choice.     
With respect to claim 61, note claims 1, 11 and 13 of US ‘020.
With respect to claim 63, note claims 1, 11, and 13 of US ‘020.
With respect to claim 66, note claims 1, 11 and 13 of US ‘020.
With respect to claim 67, note that the particular optimum thickness of the foam layer could easily be determined through obvious routine experimentation.  Therefore, there is no unobviousness in the application of the foam layer with a thickness of between 0.5 mm and 3 mm as recited.   
With respect to claim 68, note claim 3 of US ‘020 teaches a fixed printing module to print the full width of the fibrous material.  Furthermore note that the particular size of the printing width could easily be determined through obvious routine experimentation.  
With respect to claim 69, note claim 6 of US ‘020.
With respect to claims 71-72, note claims 7-9 of US ‘020.
With respect to claim 74, note claims 3 and 20 of US ‘020.
With respect to claims 79-80, note claims 1, 11 and 13 of US ‘020 renders obvious the method of digital ink-jet printing, the method comprising:
supplying a fibrous material to be printed along a predetermined operative path;
treating the supplied fibrous material with a treatment composition by depositing the treatment composition to the fibrous material at a first side of the fibrous material as a foam, wherein the foam is deposited other than directly to a second side of the fibrous material opposite the first side; and
digitally ink-jet printing at least part of the second side of the fibrous material.  

Claims 64-65 and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,020 B2 in view of Doi (JP 2014-065289 A). 
With respect to claims 64-65 and 75-78, claims 1-20 of US ‘020 teach a printing system and method as recited with the exception of including a foam sensor for determining a quantity of foam applied by the treating station.  However, Doi teaches an ink jet printer system including the application of a treatment solution before an inkjet printing step in which the amount of treatment solution applied to the recording medium can be easily adjusted through the use of a film thickness detecting means 65 that detects the film thickness of the  processing agent on the applicator roller.  See, in particular, the English language translation of Doi and the description of Figure 12.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a film thickness detecting means as taught by Doi to determine the quantity of foam applied by the treating station in the print system of Claims 1-20 of US ‘020 to determine the amount of foam treatment composition applied to the conveyor belt immediately upstream of the contact point between the conveyor belt and the fibrous material and allow for more precise control and adjustment of the amount of treating foam as desired.

Claims 70 and 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,020 B2 in view of Ishizuka (US 2015/0239264 A1). 
With respect to claim 70, claims 1-20 of US ‘020 teach a printing system and method as recited with the exception of the details of the treatment composition applicator.  However, note Ishizuka teach a treatment material applicator including a coating blade extending transverse to the motion of the conveyor belt and movable with respect to the belt surface.  See, in particular, paragraphs [0043]-[0047] and [0061]-[0065].  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the printing system and method of US ‘020 to include the treatment applicator located as recited to allow for improved application of the treatment fluid to the first surface of the fibrous material.  
With respect to claim 73, Claims 1-20 of US ‘020 teach a printing system and method as recited with the exception of the treatment composition applicator operating from below the fibrous material.  However, Ishizuka teaches a treatment composition applicator operating from below the fibrous material is well known in the art.  See, for example, the applicator 17 shown in Figure 1 of Ishizuka.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the printing system of US ‘020 to include the treatment applicator located as recited to allow for improved application of the treatment fluid to the first surface of the fibrous material.  

Claims 60, 61, 63, 66-69, 71-72, 74, and 79-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,167,568 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they each encompass a digital printing plant and method comprising a treating station and a printing station as specifically recited.
With respect to claim 60, note claims 1, 3, and 15-16 of US ‘568 renders obvious the method of digital ink-jet printing a fabric, the method comprising:
supplying a sheet fibrous material to be printed along a predetermined operative path;
treating supplied sheet fibrous material with a treatment composition by depositing the treatment composition to the fibrous material at a first side of the material as a foam and then pressing the foam into the material such that the treatment composition is forced into the material from the first side, and then
digitally ink-jet printing at least part of a second side of the treated material, opposite to the first side.  Note that the selection of any fibrous material such as a fabric is an obvious matter of design choice.     
With respect to claim 61, note claim 12 of US ‘568.
With respect to claim 63, note claims 1, 3, and 15-16 of US ‘568.
With respect to claim 66, note claims 1, 3, and 15-16 of US ‘568.
With respect to claim 67, note that the particular optimum thickness of the foam layer could easily be determined through obvious routine experimentation.  Therefore, there is no unobviousness in the application of the foam layer with a thickness of between 0.5 mm and 3 mm as recited.   
With respect to claim 68, note claim 4 of US ‘568 teaches a fixed printing module configured to print the full width of the printing substrate.  Additionally note that the particular size of the printing width could easily be determined through obvious routine experimentation
With respect to claim 69, note claims 3 and 8 of US ‘568.
With respect to claims 71-72, note claims 9-11 and 20 of US ‘568.
With respect to claim 74, note claim 4 of US ‘568.
With respect to claims 79-80, note claims 1, 3, 13, 15-16 of US ‘568 renders obvious the method of digital ink-jet printing, the method comprising:
supplying a fibrous material to be printed along a predetermined operative path;
treating the supplied fibrous material with a treatment composition by depositing the treatment composition to the fibrous material at a first side of the fibrous material as a foam, wherein the foam is deposited other than directly to a second side of the fibrous material opposite the first side; and
digitally ink-jet printing at least part of the second side of the fibrous material.  

Claims 64-65 and 75-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,167,568 B2 in view of Doi (JP 2014-065289 A). 
With respect to claims 64-65 and 75-78, claims 1-20 of US ‘568 teach a printing system and method as recited with the exception of including a foam sensor for determining a quantity of foam applied by the treating station.  However, Doi teaches an ink jet printer system including the application of a treatment solution before an inkjet printing step in which the amount of treatment solution applied to the recording medium can be easily adjusted through the use of a film thickness detecting means 65 that detects the film thickness of the  processing agent on the applicator roller.  See, in particular, the English language translation of Doi and the description of Figure 12.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a film thickness detecting means as taught by Doi to determine the quantity of foam applied by the treating station in the print system of Claims 1-20 of US ‘568 to determine the amount of foam treatment composition applied to the conveyor belt immediately upstream of the contact point between the conveyor belt and the fibrous material and allow for more precise control and adjustment of the amount of treating foam as desired.

Claims 70 and 73 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,167,568 B2 in view of Ishizuka (US 2015/0239264 A1). 
With respect to claim 70, claims 1-20 of US ‘568 teach a printing system and method as recited with the exception of the details of the treatment composition applicator.  However, note Ishizuka teach a treatment material applicator including a coating blade extending transverse to the motion of the conveyor belt and movable with respect to the belt surface.  See, in particular, paragraphs [0043]-[0047] and [0061]-[0065].  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the printing system and method of US ‘568 to include the treatment applicator located as recited to allow for improved application of the treatment fluid to the first surface of the fibrous material.  
With respect to claim 73, Claims 1-20 of US ‘568 teach a printing system and method as recited with the exception of the treatment composition applicator operating from below the fibrous material.  However, Ishizuka teaches a treatment composition applicator operating from below the fibrous material is well known in the art.  See, for example, the applicator 17 shown in Figure 1 of Ishizuka.  In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the printing system of US ‘568 to include the treatment applicator located as recited to allow for improved application of the treatment fluid to the first surface of the fibrous material.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Izumikawa et al. (US 2011/0057988 A1) teaches a method for digital ink-jet printing a medium with a foam application unit having similarities to the claimed subject matter that are readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
September 28, 2022